UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2307


RODEL R. TURNER, JR.,

                Plaintiff – Appellant,

          v.

JACOB LOWDEN; BANK OF AMERICA,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:12-cv-01372-RDB)


Submitted:   February 24, 2014            Decided:    March 6, 2014


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodel R. Turner, Jr., Appellant Pro Se. Joshua Daniel Davey,
MCGUIREWOODS, LLP, Charlotte, North Carolina, Craig Robert
Haughton, MCGUIREWOODS, LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert R. Turner, Jr., appeals the district court’s

order setting aside entry of default and dismissing this action

alleging   unjust     enrichment   and       breach    of    contract.        We    have

reviewed the record and find no reversible error.                     Accordingly,

we   affirm     for   the   reasons   stated          by    the   district      court.

Turner v. Lowden, No. 1:12-cv-01372-RDB (D. Md. Oct. 15, 2013).

We   dispense    with   oral   argument       because       the   facts   and      legal

contentions     are   adequately   presented          in    the   materials     before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                         2